

FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT
THIS FIRST AMENDMENT TO AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT (the
“Amendment”), dated as of December 10, 2015, is made and entered into among
PULTE MORTGAGE LLC (the “Seller”), COMERICA BANK (“Comerica”), as agent (in such
capacity, the “Agent”) and a Buyer, and the other financial institutions from
time to time signatories thereto (the “Buyers”).
RECITALS:
A.    The Agent, the Seller and the Buyers are parties to that certain Amended
and Restated Master Repurchase Agreement dated as of September 4, 2015 (as
amended or otherwise modified from time to time, the “Repurchase Agreement”).
B.    The Agent, the Seller and the Buyers now desire to further amend certain
provisions of the Repurchase Agreement as set forth herein.
AGREEMENT:
In consideration of the premises herein contained and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, all
parties hereto agree as follows:
1.Capitalized terms used and not otherwise defined in this Amendment have the
meanings specified in the Repurchase Agreement.
2.    The reference to $250,000,000 in Section 2.6(b) is hereby deleted and
replaced in its entirety with a reference to $310,000,000.
3.    The Seller has requested in writing to the Agent a temporary increase in
the Maximum Aggregate Commitment in accordance with Section 2.6(b) and (c) of
the Repurchase Agreement. In connection therewith, Schedule BC of the Repurchase
Agreement is amended and restated by Schedule BC attached hereto.
4.    Reassertion of Representations and Warranties, No Default. The Seller
hereby represents and warrants that on and as of the date hereof and after
giving effect to this Amendment (a) all of the representations and warranties
contained in the Repurchase Agreement are true, correct and complete in all
material respects as of the date hereof as though made on and as of such date,
except for changes permitted by the terms of the Repurchase Agreement, and (b)
no Default or Event of Default has occurred and is continuing.
5.    Authority, No Conflict, No Consent Required. The Seller represents and
warrants that the Seller has the limited liability company power and authority
to enter into this Amendment and has duly authorized as appropriate the
execution and delivery of this Amendment by proper limited liability company
action and none of the agreements contained herein contravene or constitute a
default under any material agreement, instrument or indenture to which the
Seller is a

Detroit_7936834_4

--------------------------------------------------------------------------------



party or a signatory or any provision of the Seller’s Articles of Organization,
Operating Agreement or any requirement of law, or result in the imposition of
any Lien on any of its property under any agreement binding on or applicable to
the Seller or any of its property except, if any, in favor of the Buyers. The
Seller represents and warrants that no consent, approval or authorization of or
registration or declaration with any Person, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by the Seller of this Amendment or the performance of obligations of
the Seller herein described, except for those which the Seller has obtained or
provided and as to which the Seller has delivered certified copies of documents
evidencing each such action to the Buyers.
6.    No Adverse Claim. The Seller hereby warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof which
would give the Seller a basis to assert a defense, offset or counterclaim to any
claim of the Agent or the Buyers with respect to the Seller’s obligations under
the Repurchase Agreement as amended by this Amendment.
7.    Conditions Precedent. The effectiveness of the amendments hereunder shall
be subject to satisfaction of the following conditions precedent:
(a)
Receipt by the Agent of this Amendment duly executed by the Seller, the Agent
and the Buyers.

(b)
Receipt by the Agent of a $20,000 amendment fee, to be distributed equally to
the Buyers.

8.    Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Repurchase Agreement and the other Repurchase Documents and except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Repurchase Agreement and each other Repurchase Document are ratified and
confirmed and shall continue in full force and effect.
9.    Survival. The representations and warranties made by the Seller in this
Amendment shall survive the execution and delivery of this Amendment.
10.    Reference to Repurchase Agreement. Each of the Repurchase Documents,
including the Repurchase Agreement and any and all other agreements, documents,
or instruments now or hereafter executed and delivered pursuant to the terms
hereof or pursuant to the terms of the Repurchase Agreement as amended hereby,
are hereby amended so that any reference in such Repurchase Documents to the
Repurchase Agreement shall mean a reference to the Repurchase Agreement as
amended and modified hereby.
11.    Applicable Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Michigan as applicable to the
Repurchase Agreement.
12.    Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of the Agent, the Buyers, the Seller and their respective successors
and assigns, except that

2



--------------------------------------------------------------------------------



the Seller may not assign or transfer any of its rights or obligations hereunder
without the prior written consent of each of the Buyers.
13.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.
14.    Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
15.    ENTIRE AGREEMENT. THIS AMENDMENT AND THE OTHER REPURCHASE DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO, AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.
[Remainder of This Page Intentionally Left Blank]




In witness whereof the parties have caused this Amendment to be executed as of
the date first written above.
PULTE MORTGAGE LLC,
as Seller and Servicer




By: \s\ Scott E. Harris    
Name: Scott E. Harris    
Title: SVP/CFO    






COMERICA BANK,
as Agent, Lead Arranger and a Buyer




By: \s\ Trey Worley                
Name: Trey Worley                
Title: Senior Vice President            




BMO HARRIS BANK N.A.




By: \s\ Robert Bomben                
Name: Robert Bomben                
Title: Director                    






BRANCH BANKING AND TRUST COMPANY




By: \s\ Samuel W. Bryan            
Name: Samuel W. Bryan            
Title: SVP                    






EVERBANK




By: \s\ James C. Peary                
Name: James C. Peary                
Title: Vice President                






SCHEDULE BC
TO Master Repurchase Agreement

The Buyers’ Committed Sums
(in dollars)
From September 4, 2015 through and including November 30, 2015
Buyer
Committed Sum
Comerica Bank


$61,250,000


BMO Harris Bank N.A.


$48,125,000


Branch Banking and Trust Company


$35,000,000


EverBank


$30,625,000


Maximum Aggregate Commitment


$175,000,000





From December 1, 2015 through and including December 15, 2015
Buyer
Committed Sum
Comerica Bank


$70,000,000


BMO Harris Bank N.A.


$55,000,000


Branch Banking and Trust Company


$40,000,000


EverBank


$35,000,000


Maximum Aggregate Commitment


$200,000,000





From December 16, 2015 through and including January 18, 2016
Buyer
Committed Sum
Comerica Bank


$100,000,000


BMO Harris Bank N.A.


$80,000,000


Branch Banking and Trust Company


$80,000,000


EverBank


$50,000,000


Maximum Aggregate Commitment


$310,000,000





From January 19, 2016 through and including July 28, 2016
Buyer
Committed Sum
Comerica Bank


$61,250,000


BMO Harris Bank N.A.


$48,125,000


Branch Banking and Trust Company


$35,000,000


EverBank


$30,625,000


Maximum Aggregate Commitment


$175,000,000





From July 29, 2016 and at all times thereafter
Buyer
Committed Sum
Comerica Bank


$70,000,000


BMO Harris Bank N.A.


$55,000,000


Branch Banking and Trust Company


$40,000,000


EverBank


$35,000,000


Maximum Aggregate Commitment


$200,000,000






3

